Title: From Thomas Jefferson to John Dickinson, 13 January 1807
From: Jefferson, Thomas
To: Dickinson, John


                        
                            My dear and antient friend
                            
                            Washington Jan. 13. 07.
                        
                        I have duly recieved your favor of the 1st. inst. and am ever thankful for communications which may guide
                            me in the duties which I wish to perform as well as I am able. it is but too true that great discontents exist in the
                            territory of Orleans. those of the French inhabitants have for their sources 1. the prohibition of importing slaves. this
                            may be partly removed by Congress permitting them to recieve slaves from the other states, which by dividing that evil
                            would lessen it’s danger. 2. the administration of justice in our forms, principles & language, with all of which they
                            are unacquainted, & are the more abhorrent because of the enormous expence greatly exaggerated by the corruption of
                            bankrupt & greedy lawyers who have gone there from the US. & engrossed the practice. 3. the call on them by the land
                            commissioners to produce the titles of their lands. the object of this is really to record & secure their rights. but as
                            many of them hold on rights so antient that the title papers are lost, they expect the land is to be taken from them
                            wherever they cannot produce a regular deduction of title in writing. in this they will be undecieved by the final result
                            which will evince to them a liberal disposition of the government towards them.    Among the American inhabitants it is the
                            old division of Federalists & Republicans. the former are as hostile there as they are every where, & are the most
                            numerous & wealthy. they have been long endeavoring to batter down the Governor, who has always been a firm republican.
                            there were characters superior to him whom I wished to appoint, but they refused the office. I know no better man, who
                            would accept of it, and it would not be right to turn him out for one not better. but it is the 2d. cause abovementioned
                            which is deep seated & permanent. the French members of the legislature being the majority in both houses, lately passed
                            an act declaring that the Civil, or French, laws should be the laws of their land, & enumerated about 50. folio volumes,
                            in Latin, as the depositories of these laws. the Govr. negatived the act. one of the houses thereupon passed a vote for
                            self-dissolution of the legislature as a useless body, which failed in the other house by a single vote only. they
                            separated however & have disseminated all the discontent they could. I propose to the members of Congress in
                            conversation, the enlisting 30,000. volunteers, Americans by birth, to be carried at the public expence, & settled
                            immediately on a bounty of 160. as. of land each on the West side of the Misipi, on the condition of giving two
                            years of military service, if that country should be attacked within 7. years. the defence of the country would thus be
                            placed on the spot and the additional number would entitle the territory to become a state, would make the majority
                            American, & make it an American instead of a French state. this would not sweeten the pill to the French: but in making
                            that acquisition we had some view to our own good as well as theirs, & I believe the greatest good of both will be
                            promoted by whatever will amalgamate us together.    I have tired you, my friend with a long letter. but your tedium will
                            end in a few lines more. mine has yet two years to endure. I am tired of an office where I can do no more good than many
                            others who would be glad to be employed in it. to myself personally it brings nothing but unceasing drudgery & daily
                            loss of friends. every office becoming vacant, every appointment made, me donne un ingrat, et cent ennemis. my only
                            consolation is in the belief that my fellow citizens at large give me credit for good intentions. I will certainly
                            endeavor to merit the continuance of that good will which follows well intended actions, and their approbation will be the
                            dearest reward I can carry into retirement. God bless you my excellent friend, & give you yet many healthy &
                            happy years
                        
                            Th: Jefferson
                            
                        
                    